September 20,2013

                                       NO.04-I3-Q0555-CV


                          DKNVHR IfNHRGY HXPI.ORA I ION. LLC,
                                             Appellant

                                                 v.

                             INTERNATIONAL SERVICES, INC..
                                             Appellee


                   From the County Court at Law No. 5. Bcxar Count}-. Texas
                                    ' Trial Court No. 380,714
                              Honorable Irene Rios. Judge Presiding


                                          ORDER


       After reviewing the parties' addendums to the Civil Docketing Statement in ilie above-
numbered and styled appeal, this court has determined that this dispute is appropriate for referral
io an Alternative Dispute Resolution (AI)R) procedure.       See Tex. Civ. Prac. & Ri.m. Codk
§ 154.021 (Vernon 2005).    All further communications with this court by the parlies regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parlies are ORDERED to respond in writing by slating: (1 (the name, address, and fee
schedule of the mediator of their choice; or (2) that they cannot agree on a mediator, in which
ease the court will appoint one; or (3) any objection lo mediation and the reasons for such
objection. See id § 154.022 (b).


       Provided the parties submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parlies may concentrate on the
scheduling and completion of the mediation process.


       Is it so ORDERED on September 20. 2013.


                                                                W//yJjJLlt
                                                             Sandee Bryan M^ion, Justice
                                                                         ,                I
                                   F, I have hereunto set my hand and affixed the seal oi the said




            o V